Name: Commission Regulation (EU) NoÃ 1001/2010 of 5Ã November 2010 amending for the 138th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Regulation
 Subject Matter: politics and public safety;  Asia and Oceania;  international affairs;  civil law
 Date Published: nan

 6.11.2010 EN Official Journal of the European Union L 290/33 COMMISSION REGULATION (EU) No 1001/2010 of 5 November 2010 amending for the 138th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan, (1) and in particular Article 7(1)(a) and 7a(1) and 7a(5) (2) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 20 October 2010 the Sanctions Committee of the United Nations Security Council decided to add two natural persons to its list of persons, groups and entities to whom the freezing of funds and economic resources should apply and to amend eleven entries on the list. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. (4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 November 2010. For the Commission, On behalf of the President, Karel KOVANDA Acting Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. (2) Article 7a was inserted by Regulation (EU) No 1286/2009 (OJ L 346, 23.12.2009, p. 42). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entries shall be added under the heading Natural persons: (a) Hakimullah Mehsud (alias (a) Hakeemullah Mehsud, (b) Zulfiqar). Date of birth: Approximately 1979. Place of birth: Pakistan. Nationality: Pakistani. Other information: (a) Reportedly born in South Waziristan, Pakistan; (b) Believed to be residing in Pakistan; (c) Leader of Tehrik-i-Taliban Pakistan, an organization based in the tribal areas along the Afghanistan-Pakistan border. Date of designation referred to in Article 2a(4)(b): 21.10.2010. (b) Wali Ur Rehman. Date of birth: Approximately 1970. Place of birth: Pakistan. Nationality: Pakistani. Other information: (a) Reportedly born in South Waziristan, Pakistan; (b) Believed to be residing in Pakistan; (c) Emir of Tehrik-i-Taliban for Southwest Waziristan Agency, Federally Administered Tribal Areas, Pakistan. Date of designation referred to in Article 2a(4)(b): 21.10.2010. (2) The entry Ahmed Khalfan Ghailani (alias (a) Ahmad, Abu Bakr, (b) Ahmed, Abubakar, (c) Ahmed, Abubakar K., (d) Ahmed, Abubakar Khalfan, (e) Ahmed, Abubakary K., (f) Ahmed, Ahmed Khalfan, (g) Ali, Ahmed Khalfan, (h) Ghailani, Abubakary Khalfan Ahmed, (i) Ghailani, Ahmed, (j) Ghilani, Ahmad Khalafan, (k) Hussein, Mahafudh Abubakar Ahmed Abdallah, (l) Khalfan, Ahmed, (m) Mohammed, Shariff Omar, (n) Haytham al-Kini, (o) Ahmed The Tanzanian, (p) Foopie, (q) Fupi, (r) Ahmed, A, (s) Al Tanzani, Ahmad, (t) Bakr, Abu, (u) Khabar, Abu). Date of birth: (a) 14.3.1974, (b) 13.4.1974, (c) 14.4.1974, (d) 1.8.1970. Place of birth: Zanzibar, Tanzania. Nationality: Tanzania. Other information: apprehended in July 2004 and in custody of the United States of America, as of July 2007. under the heading Natural persons shall be replaced by the following: Ahmed Khalfan Ghailani (alias (a) Ahmad, Abu Bakr, (b) Ahmed, Abubakar, (c) Ahmed, Abubakar K., (d) Ahmed, Abubakar Khalfan, (e) Ahmed, Abubakary K., (f) Ahmed, Ahmed Khalfan, (g) Ali, Ahmed Khalfan, (h) Ghailani, Abubakary Khalfan Ahmed, (i) Ghailani, Ahmed, (j) Ghilani, Ahmad Khalafan, (k) Hussein, Mahafudh Abubakar Ahmed Abdallah, (l) Khalfan, Ahmed, (m) Mohammed, Shariff Omar, (n) Haytham al-Kini, (o) Ahmed The Tanzanian, (p) Foopie, (q) Fupi, (r) Ahmed, A, (s) Al Tanzani, Ahmad, (t) Bakr, Abu, (u) Khabar, Abu). Address: United States of America. Date of birth: (a) 14.3.1974, (b) 13.4.1974, (c) 14.4.1974, (d) 1.8.1970. Place of birth: Zanzibar, Tanzania. Nationality: Tanzania. Date of designation referred to in Article 2a(4)(b): 17.10.2001. (3) The entry Khalid Abd Al-Rahman Hamd Al-Fawaz (alias (a) Al-Fauwaz, Khaled, (b) Al-Fauwaz, Khaled A., (c) Al-Fawwaz, Khalid, (d) Al Fawwaz, Khalik; (e) Al-Fawwaz, Khaled, (f) Al Fawwaz, Khaled, (g) Khalid Abdulrahman H. Al Fawaz). Address: 55 Hawarden Hill, Brooke Road, London NW2 7BR, United Kingdom. Date of birth: (a) 25.8.1962, (b) 24.8.1962. Place of birth: Kuwait. Nationality: Saudi Arabian. Passport No: 456682 (issued on 6.11.1990, expired on 13.9.1995). Other information: Resides in London. under the heading Natural persons shall be replaced by the following: Khalid Abd Al-Rahman Hamd Al-Fawaz (alias (a) Al-Fauwaz, Khaled, (b) Al-Fauwaz, Khaled A., (c) Al-Fawwaz, Khalid, (d) Al Fawwaz, Khalik; (e) Al-Fawwaz, Khaled, (f) Al Fawwaz, Khaled, (g) Khalid Abdulrahman H. Al Fawaz). Address: London, United Kingdom. Date of birth: 24.8.1962. Place of birth: Kuwait. Nationality: Saudi Arabian. Passport No: 456682 (issued on 6.11.1990, expired on 13.9.1995). Date of designation referred to in Article 2a(4)(b): 24.4.2002. (4) The entry Mostafa Kamel Mostafa Ibrahim (alias (a) Mustafa Kamel Mustafa, (b) Adam Ramsey Eaman, (c) Kamel Mustapha Mustapha, (d) Mustapha Kamel Mustapha, (e) Abu Hamza, (f) Mostafa Kamel Mostafa, (g) Abu Hamza Al-Masri, (h) Al-Masri, Abu Hamza, (i) Al-Misri, Abu Hamza). Address: (a) 9 Aldbourne Road, Shepherds Bush, London W12 OLW, United Kingdom; (b) 8 Adie Road, Hammersmith, London W6 OPW, United Kingdom. Date of birth: 15.4.1958. Place of birth: Alexandria, Egypt. Nationality: British. Other information: Currently in custody in the United Kingdom. under the heading Natural persons shall be replaced by the following: Mostafa Kamel Mostafa Ibrahim (alias (a) Mustafa Kamel Mustafa, (b) Adam Ramsey Eaman, (c) Kamel Mustapha Mustapha, (d) Mustapha Kamel Mustapha, (e) Abu Hamza, (f) Mostafa Kamel Mostafa, (g) Abu Hamza Al-Masri, (h) Al-Masri, Abu Hamza, (i) Al-Misri, Abu Hamza). Address: (a) 9 Aldbourne Road, Shepherds Bush, London W12 OLW, United Kingdom; (b) 8 Adie Road, Hammersmith, London W6 OPW, United Kingdom. Date of birth: 15.4.1958. Place of birth: Alexandria, Egypt. Nationality: British. Date of designation referred to in Article 2a(4)(b): 24.4.2002. (5) The entry Fethi Ben Al-Rabei Ben Absha Mnasri (alias (a) Fethi Alic, (b) Amor, (c) Omar Abu). Address: Birmingham, United Kingdom. Date of birth: 6.3.1969. Place of birth: Baja, Tunisia. Nationality: Tunisian. Passport No: L497470 (Tunisian passport issued on 3.6.1997, expired on 2.6.2002). Date of designation referred to in Article 2a (4) (b): 25.6.2003. under the heading Natural persons shall be replaced by the following: Fethi Ben Al-Rabei Ben Absha Mnasri (alias (a) Mnasri Fethi ben Rebai, (b) Mnasri Fethi ben Rebaj, (c) Mnasri Fethi ben al-Rabai, (d) Mnasri Fethi ben Rabaj, (e) Fethi Alic, (f) Amor, (g) Omar Abu, (h) Omar Tounsi, (i) Amar). Address: Birmingham, United Kingdom. Date of birth: (a) 6.3.1969, (b) 6.3.1963, (b) 3.6.1963. Place of birth: (a) Al-Sanadil Farm, Nafzah, Governorate of Baja, Tunisia; (b) Tunisia; (c) Algeria. Nationality: Tunisian. Passport No: L497470 (Tunisian passport issued on 3.6.1997, expired on 2.6.2002). Other information: Mothers name is Fatima Balayish. Date of designation referred to in Article 2a(4)(b): 25.6.2003. (6) The entry Ahmed Hosni Rarrbo (alias (a) Rarrbo Abdallah, (b) Rarrbo Abdullah). Address: Algeria. Date of birth: 12.9.1974. Place of birth: Bologhine, Algeria. Nationality: Algerian. Other information: (a) In January 2003 sentenced in Italy to 2 years 4 months imprisonment. On 17 May 2004 sentenced in Italy by the Appeal Court to 8 months imprisonment, (b) Resides in Algeria as of 31 May 2006. under the heading Natural persons shall be replaced by the following: Ahmed Hosni Rarrbo (alias (a) Rarrbo Abdallah, (b) Rarrbo Abdullah, (c) Rarrbo Ahmed Hosni). Address: Algeria. Date of birth: 12.9.1974. Place of birth: (a) Bologhine, Algeria; (b) France. Nationality: Algerian. Date of designation referred to in Article 2a(4)(b): 25.6.2003. (7) The entry Maxamed Cabdullaah Ciise, (alias (a) Maxamed Cabdullaahi Ciise, (b) Maxammed Cabdullaahi, (c) Cabdullah Mayamed Ciise. Address: (a) London, United Kingdom (as at November 2008); (b) Via Quaranta, Milan, Italy (previous address). Date of birth: 8.10.1974. Place of birth: Kismaayo, Somalia. Nationality: Somali. National identification: PX910063D (United Kingdom identification number). Other information: Present in the United Kingdom. Date of designation referred to in Article 2a (4) (b): 12.11.2003. under the heading Natural persons shall be replaced by the following: Maxamed Cabdullaah Ciise, (alias (a) Maxamed Cabdullaahi Ciise, (b) Maxammed Cabdullaahi, (c) Cabdullah Mayamed Ciise. Address: Somalia. Date of birth: 8.10.1974. Place of birth: Kismaayo, Somalia. Nationality: Somali. National identification: PX910063D (United Kingdom identification number). Other information: Present in Somalia as of April 2009 following transfer from United Kingdom. Date of designation referred to in Article 2a(4)(b): 12.11.2003. (8) The entry Barakat Telecommunications Company Limited (aka BTELCO), Bakara Market, Dar Salaam Buildings, Mogadishu, Somalia; Kievitlaan 16, 't Veld, Noord-Holland, Netherlands under the heading Legal persons, groups and entities shall be replaced by the following: Barakat Telecommunications Company Limited (alias BTELCO). Address: Bakara Market, Dar Salaam Buildings, Mogadishu, Somalia. Other information: Office closed and defunct in the Netherlands as at August 2009. Date of designation referred to in Article 2a(4)(b): 9.11.2001. (9) The entry Ansar al-Islam (alias (a) Devotees of Islam, (b) Jund al-Islam, (c) Soldiers of Islam, (d) Kurdistan Supporters of Islam, (e) Supporters of Islam in Kurdistan, (f) Followers of Islam in Kurdistan, (g) Kurdish Taliban, (h) Soldiers of God, (i) Ansar al-Sunna Army, (j) Jaish Ansar al-Sunna, (k) Ansar al-Sunna). Other information: Location Northern Iraq. Date of designation referred to in Article 2a (4) (b): 24.2.2003. under the heading Legal persons, groups and entities shall be replaced by the following: Ansar al-Islam (alias (a) Devotees of Islam, (b) Jund al-Islam, (c) Soldiers of Islam, (d) Kurdistan Supporters of Islam, (e) Supporters of Islam in Kurdistan, (f) Followers of Islam in Kurdistan, (g) Kurdish Taliban, (h) Soldiers of God, (i) Ansar al-Sunna Army, (j) Jaish Ansar al-Sunna, (k) Ansar al-Sunna). Other information: Located and primarily active in northern Iraq but maintains a presence in western and central Iraq. Date of designation referred to in Article 2a(4)(b): 24.2.2003. (10) The entry Meadowbrook Investments Limited. Address: 44 Upper Belgrave Road, Clifton, Bristol, BS8 2XN, United Kingdom. Other information: Registration number: 05059698. under the heading Legal persons, groups and entities shall be replaced by the following: Meadowbrook Investments Limited. Address: 44 Upper Belgrave Road, Clifton, Bristol, BS8 2XN, United Kingdom. Other information: (a) Registration number: 05059698; (b) Associated with Mohammed Benhammedi. Date of designation referred to in Article 2a(4)(b): 7.2.2006. (11) The entry Ozlam Properties Limited. Address: 88 Smithdown Road, Liverpool L7 4JQ, United Kingdom. Other information: Registration number: 05258730. under the heading Legal persons, groups and entities shall be replaced by the following: Ozlam Properties Limited. Address: 88 Smithdown Road, Liverpool L7 4JQ, United Kingdom. Other information: (a) Registration number: 05258730; (b) Associated with Mohammed Benhammedi. Date of designation referred to in Article 2a(4)(b): 7.2.2006. (12) The entry Sara Properties Limited (alias Sara Properties). Address: (a) 104 Smithdown Road, Liverpool, Merseyside L7 4JQ, United Kingdom (b) 2a Hartington Road, Liverpool L8 OSG, United Kingdom. Other information: (a) website: http://www.saraproperties.co.uk, (b) registration number: 4636613. shall be replaced by the following: Sara Properties Limited (alias Sara Properties). Address: (a) 104 Smithdown Road, Liverpool, Merseyside L7 4JQ, United Kingdom (b) 2a Hartington Road, Liverpool L8 OSG, United Kingdom. Other information: (a) Registration number: 4636613; (b) Associated with Mohammed Benhammedi. Date of designation referred to in Article 2a(4)(b): 7.2.2006.